 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MORRIS DAY aka RICKEY LOUIS                      No. 2:19-cv-1320 JAM DB PS
      ALFORD,
12

13                       Plaintiff,                    ORDER
14           v.
15    SUPREME COURT STATE OF
      CALIFORNIA, et al.,
16

17                       Defendants.
18

19          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

20   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

21          On November 6, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days after service of the findings

24   and recommendations. The fourteen-day period has expired, and plaintiff has not filed any

25   objections to the findings and recommendations.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ////
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations filed November 6, 2019 (ECF No. 4) are adopted

 3   in full;

 4              2. Plaintiff’s July 15, 2019 application to proceed in forma pauperis (ECF No. 2) is

 5   denied;

 6              3. Plaintiff’s July 15, 2019 complaint (ECF No. 1) is dismissed without leave to amend;

 7   and

 8              4. This action is dismissed.

 9
     DATED: January 23, 2020
10
                                                     /s/ John A. Mendez____________             _____
11

12                                                   UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
